DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (Claims 1-22) in the reply filed on 9/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No. 2017/0162568) in view of Kim et al (US Publication No. 2005/0001252).

Fig 1, G4-1 and a second gate pattern Fig 1, G5-1 that are spaced apart from each other in a first direction on a substrate Fig 1, 10, each of the first gate pattern Fig 1, G4-1 and the second gate pattern Fig 1, G5-1 extending in the first direction; a separation pattern Fig 1, I3 disposed between the first gate pattern and the second gate pattern and being in direct contact with the first gate pattern and the second gate pattern Fig 1-3, the separation pattern Fig 1, I3  extending in a second direction that intersects the first direction Fig 1; a third gate pattern Fig 1, G3-1 spaced apart in the second direction from the first gate pattern Fig 1, G4-1, the third gate pattern Fig 1, G3-1 extending in the first direction; and an interlayer dielectric layer Fig 1, 20/30 disposed between the first gate pattern and the third gate pattern Fig 1-3, wherein the separation pattern Fig 1, I3 includes a material different from a material of the interlayer dielectric layer ¶0047, 0129. Although Song discloses altering the shape of the separation pattern, the prior art is silent on the structure being uneven. 
Whereas Kim shows a separation pattern with an uneven structure Fig 1. Song and Kim are analogous art because they are directed to semiconductor devices utilizing different shapes of the isolation structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Song because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation structure of Song to improve device performance Song-¶0097-0098, 0100, 0120.
s 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No. 2017/0162568) in view of Xie et al (US Publication No. 2015/0054078).
Regarding claim 10, Song discloses a semiconductor device, comprising: a first active fin Fig 1, F1 and a second active fin Fig 1, F2 that protrude from a substrate and are spaced apart from each other; a device isolation layer Fig 3/Fig 4, 20 that covers a top surface of the substrate and exposes a top surface and a lateral surface of the first active fin and a top surface and a lateral surface of the second active fin Fig 3 and Fig 4; a first gate pattern Fig 1, G4-1 that covers the top surface and the lateral surface of the first active fin; a second gate pattern Fig 1, G5-1 that is spaced apart from the first gate pattern in a first direction and covers the top surface and the lateral surface of the second active fin Fig 1-3; a first interlayer dielectric layer Fig 1, 30 that covers a lateral surface of the first gate pattern; and a first separation pattern Fig 1, I3 disposed on the device isolation layer Fig 1, 20 between the first gate pattern Fig 1, G4-1 and the second gate pattern Fig 1, G5-1, the first separation pattern Fig 1, I3 being in direct contact with the first gate pattern Fig 1, G4-1 and the second gate pattern Fig 1, G5-1, wherein the first separation pattern includes a material different from a material of the first interlayer dielectric layer ¶0047, 0129. Song discloses all the limitations except for the shape of the separation pattern. 
Whereas Xie discloses a first separation pattern includes: a first separation segment disposed between the first gate pattern and the second gate pattern; and a first part that extends from the first separation segment and is positioned outside one sidewall of the first gate pattern Fig 2D-2E. Song and Xie are analogous art because 
Regarding claim 15, Song discloses further comprising a contact plug that is adjacent to the first gate pattern and extends in the first direction, wherein the first part is in contact with a bottom surface of the contact plug Fig 16.
Regarding claim 17, Song discloses further comprising: a third gate pattern Fig 1, G3-1 spaced apart from the first gate pattern in a second direction intersecting the first direction Fig 1; a fourth gate pattern spaced Fig 1, G2-1apart from the third gate pattern in the first direction; and a second separation pattern Fig 1, I5 disposed between the third gate pattern and the fourth gate pattern, the second separation pattern being spaced apart from the first separation pattern Fig 1.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No. 2017/0162568) in view of Huang et al (US Publication No. 2017/0154966).
Regarding claim 18, Song discloses a semiconductor device, comprising: a first gate pattern Fig 1, G4-1 and a second gate pattern Fig 1, G5-1 that are spaced apart from each other in a first direction on a substrate Fig 1, 10; a first interlayer dielectric layer Fig 1, 20/30 being in contact with a sidewall of the first gate pattern; a separation Fig 1, I3 disposed between the first gate pattern Fig 1, G4-1 and the second gate pattern Fig 1, G5-1 and being in direct contact with the first gate pattern and the second gate pattern Fig 1; a first source/drain pattern positioned adjacent to the first gate pattern Fig 1-2; a second source/drain pattern positioned adjacent to the second gate pattern Fig 1-2; wherein the separation pattern includes a material different from a material of the first interlayer dielectric layer ¶0047, 0129, and a bottom surface of the contact plug Fig 16, C3 has an uneven structure Fig 16. Song discloses all the limitations except for the arrangement of the contact plug. 
Whereas Huang discloses a contact plug Fig 7C, 90 being in direct contact with top surfaces of the first and second source/drain patterns Fig 7A-7C. Song and Huang are analogous art because they are directed to FinFETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Song because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact plug to provide improved interconnect.

Allowable Subject Matter
Claims 2-9, 11-14, 16, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811